The Honorable Jim Keet State Senator P.O. Box 23603 Little Rock, Arkansas  72221-3603
Dear Senator Keet:
This is in response to your request for an opinion on the following question:
     Is it permissible under Arkansas law for an Arkansas television station to run advertising for an out of state gambling casino?
In response to your question, it is my opinion that, under Arkansas law, it is permissible for television stations in Arkansas to run advertisements for out of state gambling casinos.
As an initial matter, I should note that this office has previously issued three opinions in which it was concluded that advertising of lotteries or gaming activities which are lawful where they are conducted is not prohibited by the Arkansas Code.  See Op. Att'y Gen. Nos. 91-006, 90-240, and 86-40
(copies enclosed).  While your question involves advertisements of gambling casinos, as opposed to state lotteries, it is my opinion that these opinions may be looked to in your case by analogy.  Additionally, after a review of the Arkansas statutes on gambling, which are codified at A.C.A. 5-66-101 to -119 (1987 and Cum. Supp. 1993), and other relevant state statutes, I find no provision which would prohibit television stations in Arkansas from running advertisements for out of state gambling casinos.
It should be emphasized that the foregoing opinion is based on Arkansas statutory and constitutional law, as your question inquires only as to applicable state law.  Reference, however, to applicable federal law and Federal Communication Commission (FCC) regulations is advisable.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Nancy A. Hall.
Sincerely, WINSTON BRYANT Attorney General
WB:cyh
Enclosures